                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                  Case No. 2:19-cr-170
               Plaintiff,                         JUDGE EDMUND A. SARGUS, JR.

       v.

KISHA C. HOLLINS-JOHNSON,

               Defendant.

                                    OPINION AND ORDER

       Currently pending before the Court is Defendant Kisha C. Hollins-Johnson’s Motion for

Compassionate Release, (ECF No. 52), as supplemented by counsel (ECF No. 59). The

Government responded in opposition. (ECF No. 60). For the following reasons, the Court DENIES

Ms. Hollins-Johnson’s Motion for Compassionate Release (ECF No. 52), as supplemented (ECF

No. 59).

                                                I.

       On September 9, 2019, Ms. Hollins-Johnson pleaded guilty to Conspiracy to Commit

Student Loan Fraud and Theft of Government Funds (18 U.S.C. § 371), Student Loan Fraud (20

U.S.C. § 1097(a)), Making a False Statement to the Department of Housing and Urban

Development (18 U.S.C. § 1010), Witness Tampering (18 U.S.C. § 1512(b)(3)), and two counts

of Theft of Government Money (18 U.S.C. § 641). (ECF Nos. 1, 13). On March 5, 2020, this Court

sentenced Ms. Hollins-Johnson to a total of 28 months imprisonment. (ECF No. 23). Additionally,

this Court sentenced Ms. Hollins-Johnson to a total of 3 years of supervised release. (Id.).

Defendant was not initially given a specific surrender date.

       After extending Ms. Hollins-Johnson’s self-surrender date several times due to the
Coronavirus Pandemic, Defendant was to self-surrender on January 5, 2021. On January 20, 2021,

the U.S. Marshals Service returned an executed arrest warrant for Ms. Hollins-Johnson. (ECF No.

47). Ms. Hollins-Johnson is currently in the custody of the U.S. Marshals Service and is awaiting

trial is United States v. Kisha Hollins-Johnson, Case No. 2:21-cr-54.

                                                II.

       Ms. Hollins-Johnson moves for compassionate release. Specifically, she requests that the

Court “modify the terms of Ms. Hollins-Johnson’s current status to again awaiting self-surrender

status with an appropriate, probation-approved release plan until such time as the companion

matter is resolved.” (Supp. Mot. at 2, ECF No. 59). Ms. Hollins-Johnson submits that this Court

has the authority to do so under the First Step Act, and specifically 18 U.S.C. § 3582(c)(1)(A)(i).

(Id. at 4). The Government responds that the motion should be denied because Ms. Hollins-

Johnson is not in Bureau of Prisons custody and has not met the preconditions for a sentence

reduction under 18 U.S.C. § 3582(c)(1)(A)(i).

       Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i):

       The court may not modify a term of imprisonment once it has been imposed except
       that—(1) in any case—(A) the court, upon motion of the Director of the Bureau of
       prisons, or upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
       on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
       by the warden of the defendants’ facility, whichever is earlier, may reduce the term
       of imprisonment (and may impose a term of probation or supervised release with
       or without conditions that does not exceed the unserved portion of the original term
       of imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that—

       (i) extraordinary and compelling reasons warrant such a reduction . . . and that such
           a reduction is consistent with applicable policy statements issued by the
           Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i). The Court agrees with the Government that Ms. Hollins-Johnson

has not satisfied the preconditions for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i).

                                                2
Ms. Hollins-Johnson has not identified any other source of authority.

                                               III.

       For the reasons stated above, the Court DENIES Defendant Kisha C. Hollins-Johnson’s

Motion for Compassionate Release, (ECF No. 52), as supplemented (ECF No. 59).

       IT IS SO ORDERED.


5/28/2021                                     s/Edmund A. Sargus, Jr.
DATE                                          EDMUND A. SARGUS, JR.
                                              UNITED STATES DISTRICT JUDGE




                                                3
